DETAILED ACTION
This office action is in response to Applicant’s submission filed on 12/30/2021. Claims 8-27 are pending in the application. As such, claims 8- 27 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s)(IDS) submitted on 12/30/2021 has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (“Efficient Natural Language Response Suggestion for Smart Reply”, arXiv:1705.00652v1, May 2017)(herein "Henderson"), and in further view of Pasad et al. (US20200349321A1)(herein "Pasad"), and Coccaro et al.  (US8453058B1)(herein "Coccaro").

Regarding claim 8, Henderson teaches a method of using a trained issue machine learning model (MLM), comprising: embedding, by the trained issue MLM, a new natural language issue statement into an issue vector; (Henderson, ABS: Feed-forward neural networks using n-gram embedding features encode messages [issue] into vectors [issue vector] which are optimized to give message-response pairs a high dot-product value. An optimized search finds response suggestions.”)
calculating an inner product of the issue vector with an actions matrix, wherein the actions matrix comprises a plurality of [[centroid-vectors calculated using a clustering method]] from a second output of a trained action MLM which embedded a plurality of prior actions expressed in natural language action statements taken as a result of prior natural issue statements, (Henderson, Introduction 3rd page:" Inputs are combined with potential responses [actions] using final dot [inner] products to enable precomputation of the “response [action] side” of the system.", and Figure 2 depicts the Smart Reply pipeline [ it marked as: Response set R and clustering], where a clustering algorithm is used to omit redundant suggestions [actions]." , and section 4.3:" In particular, the representations of the response set R can be precomputed. Then searching for response suggestions reduces to encoding a new email x [issue] in a simple feed-forward step to the vector hx [issue vector], and then searching for high dot-product scoring responses in the precomputed set [see section 4.7].") Note searching for response suggestions implies prior actions.
wherein calculating the inner product results in a plurality of probabilities associated with the plurality of prior actions, and (Henderson, Section 2:" The system is restricted to a fixed set of response suggestions, R, selected from millions of common messages. The response [action] selection step involves searching for the top N [typically around 100] scoring responses in R according to a response selection model P[y | x]. The output of response selection [action] is a list of suggestions [y1, y2, . . ., yN] with yi Є R ordered by their probability.", and Section 4.3:” While the interaction between features is not as direct as the joint scoring model [see section 4.2], this factorization allows us to calculate the representation of the input x and possible responses y independently. In particular, the representations of the response set R can be precomputed. Then searching for response suggestions reduces to encoding a new email x in a simple feed-forward step to the vector hx, and then searching for high dot-product scoring responses in the precomputed set [see section 4.7]. It is also efficient to compute the scores S[xi, yj] for all pairs of inputs and responses in a training batch of n examples, as that requires only an additional matrix multiplication after computing the hxi and hyi vectors.”) Note: existence of the actions, implies prior actions.
wherein each of the plurality of probabilities represents a corresponding estimate that a corresponding prior action is relevant to the issue vector; (Henderson, Section 2:" The system is restricted to a fixed set of response suggestions, R, selected from millions of common messages. The response [action] selection step involves searching for the top N [typically around 100] scoring responses in R according to a response selection model P[y | x]. The output of response selection [action] is a list of suggestions [y1, y2, . . ., yN] with yi Є R ordered by their probability."
generating a list of proposed actions relevant to the issue vector by comparing the plurality of probabilities to a threshold value and selecting a subset of the plurality of prior actions with corresponding probabilities above the threshold; and (Henderson, Section 2:" If the output of the triggering model is above a threshold, then Smart Reply will give m [typically 3] short response suggestions [proposed actions] for the email [issue].")
Henderson fails to explicitly disclose, however Pasad teaches centroid-vectors calculated using a clustering method (Pasad, Par. 0046:” The vector centroid computation circuit 304 clusters [or bins] the vector data to determine centroids for the bins and tags the vectors with corresponding centroid identifiers to generate tagged vectors 316 that are passed to the centroid PDF computation circuit 306. For example, in an embodiment, the vector centroid computation circuit 304 utilizes a clustering algorithm to find clusters of vectors. Clustering is a method of vector quantization that partitions n observations into k clusters in which each observation belongs to the cluster with the nearest mean, serving as a prototype of the cluster. In an aspect, the clustering algorithm, is a K-means clustering algorithm. The determined centroids are entered into a dictionary 328 that identifies each centroid and associates various parameters and values with each centroid. The dictionary of centroids 328 is passed to the vector encoding circuit 312.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson in view of Pasad to create centroid-vectors calculated using a clustering method, in order to reduce a dimension of the vector data and further facilitate the convergence of clustering, as evidence by Pasad (See Par. 0039).
Henderson, and Pasad fail to explicitly disclose, however Coccaro teaches transmitting, to a user device, the list of proposed actions. (Coccaro, Col. 2, lines 3 – 6:” Then, the server device may transmit, to one or more client devices in the plurality, a third representation of the association between the given audio command and the given client device function.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson and Pasad in view of Coccaro to transmit, to a user device, the list of proposed actions, in order to provide internal and external communications for the server clusters, as evidence by Coccaro (See Col. 7, lines 27 – 28).

Regarding claim 15, Henderson teaches a new natural language issue statement, a trained issue machine learning model (MLM), an issue vector comprising an embedded version of the new natural language issue statement, an actions matrix comprising a plurality of [[centroid-vectors calculated using a clustering method]] from a second output of a trained action MLM applied to a plurality of prior actions taken as a result of prior natural language issue statements; (Henderson, Introduction 3rd page:" Inputs are combined with potential responses [actions] using final dot [inner] products to enable precomputation of the “response [action] side” of the system.", and Figure 2 depicts the Smart Reply pipeline [ it marked as: Response set R and clustering], where a clustering algorithm is used to omit redundant suggestions [actions]." , and section 4.3:" In particular, the representations of the response set R can be precomputed. Then searching for response suggestions reduces to encoding a new email x [issue] in a simple feed-forward step to the vector hx [issue vector], and then searching for high dot-product scoring responses in the precomputed set [see section 4.7].") Note searching for response suggestions implies prior actions.
a plurality of probabilities associated with the plurality of prior actions, wherein each of the plurality of probabilities represents a corresponding estimate that a corresponding prior action is relevant to the issue vector, a threshold value, a subset of the plurality of prior actions having probabilities above the threshold, and (Henderson, Section 2:” The system is restricted to a fixed set of response suggestions, R, selected from millions of common messages. The response selection step involves searching for the top N [typically around 100] scoring responses in R according to a response selection model P[y | x]. The output of response selection is a list of suggestions [y1, y2, . . . , yN] with yi Є R ordered by their probability. Kannan et al. [11] used a sequence-to-sequence model for P[y | x] and used a beam search over the prefices in R [see section 3]. This paper presents a feed-forward neural network model for P[y | x], including a factorized dot-product model where selection can be performed using a highly efficient and accurate approximate search over a precomputed set of vectors, see section 4.”, and Section 2:" If the output of the triggering model is above a threshold, then Smart Reply will give m [typically 3] short response suggestions [proposed actions] for the email [issue]."
a list of proposed actions relevant to the issue vector; (Henderson, Section 2:” The response selection [action] step involves searching for the top N [typically around 100] scoring responses in R according to a response selection model P[y | x]. The output of response selection is a list of suggestions [y1, y2, . . ., yN] [actions] with yi Є R ordered by their probability.”
a machine learning execution engine, wherein the machine learning execution engine is configured to: embed, by the trained issue MLM, the new natural language issue statement into the issue vector, and calculate an inner product of the issue vector and the actions matrix to form the plurality of probabilities; and (Henderson, ABS: “Feed-forward neural networks using n-gram embedding features encode messages [issue] into vectors [issue vector] which are optimized to give message-response pairs a high dot-product value. An optimized search finds response suggestions.”, and  Introduction 3rd page:" Inputs are combined with potential responses [actions] using final dot [inner] products to enable precomputation of the “response [action] side” of the system.", and Figure 2 depicts the Smart Reply pipeline [ it marked as: Response set R and clustering], where a clustering algorithm is used to omit redundant suggestions [actions]." , and section 4.3:" In particular, the representations of the response set R can be precomputed. Then searching for response suggestions reduces to encoding a new email x [issue] in a simple feed-forward step to the vector hx [issue vector], and then searching for high dot-product scoring responses in the precomputed set [see section 4.7]."), and Section 2:" The response selection [action] step involves searching for the top N [typically around 100] scoring responses in R according to a response selection model P[y | x]. The output of response selection is a list of suggestions [y1, y2, . . ., yN] [actions] with yi Є R ordered by their probability.”) Note searching for response suggestions implies prior actions.
an action selection engine executable by a processor to: compare the plurality of probabilities to the threshold value, select the subset of the plurality of prior actions with corresponding probabilities above the threshold, wherein selecting the subset forms a list of proposed actions, and (Henderson, Section 2:" If the output of the triggering model is above a threshold, then Smart Reply will give m [typically 3] short response suggestions [proposed actions] for the email [issue]."
Henderson fails to explicitly disclose, however Pasad teaches centroid-vectors calculated using a clustering method (Pasad, Par. 0046:” The vector centroid computation circuit 304 clusters [or bins] the vector data to determine centroids for the bins and tags the vectors with corresponding centroid identifiers to generate tagged vectors 316 that are passed to the centroid PDF computation circuit 306. For example, in an embodiment, the vector centroid computation circuit 304 utilizes a clustering algorithm to find clusters of vectors. Clustering is a method of vector quantization that partitions n observations into k clusters in which each observation belongs to the cluster with the nearest mean, serving as a prototype of the cluster. In an aspect, the clustering algorithm, is a K-means clustering algorithm. The determined centroids are entered into a dictionary 328 that identifies each centroid and associates various parameters and values with each centroid. The dictionary of centroids 328 is passed to the vector encoding circuit 312.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson in view of Pasad to create centroid-vectors calculated using a clustering method, in order to reduce a dimension of the vector data and further facilitate the convergence of clustering, as evidence by Pasad (See Par. 0039).
Henderson, and Pasad fail to explicitly disclose, however Coccaro teaches a system comprising: a data repository storing: (Coccaro, Col. 8, lines 3 -6: "Data storage 208 [data repository storing] may also include program data 212 that can be used by processor 206 to carry out functions described herein. In some embodiments, data storage 208 may include, or have access to, additional data storage components or devices").
transmitting, to a user device, the list of proposed actions. (Coccaro, Col. 2, lines 3 – 6:” Then, the server device may transmit, to one or more client devices in the plurality, a third representation of the association between the given audio command and the given client device function.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson and Pasad in view of Coccaro to employ a data repository storing, and transmit, to a user device, the list of proposed actions, in order to provide internal and external communications for the server clusters, as evidence by Coccaro (See Col. 7, lines 27 – 28).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Pasad, and Coccaro, and in further view of Wang et al.  (US20070219798A1)(herein "Wang")
Regarding claim 9, Henderson, Pasad and Coccaro fail to explicitly disclose, however Wang teaches receiving a call from a user via a call service; and performing speech recognition to convert words spoken by the user into the new natural language text. (Wang, Par. 0026:” Thus in an illustrative example, the application may prompt a user with "How may I direct your call". In response to the prompt 204, the user utters "I'd like to talk to a service representative please". The utterance "I'd like to talk to a service representative please" is recognized by the speech recognition component 206. The recognized text 208 is then provided to the classifier 210 to provide the destination class 212 for the application 200 to transfer the call to the customer service department. The language model 222 and classification model 224 are typically trained using domain-specific training data prior to implementation in the speech application 200.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson, Pasad and Coccaro in view of Wang to receive a call from a user via a call service; and performing speech recognition to convert words spoken by the user into the new natural language text, in order to route the call or inquiry to the customer service department based upon the classification model of the call routing application, as evidence by Wang (See Par. 0002).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Pasad, and Coccaro, and in further view of Wu et al.  (US20110296374A1)(herein "Wu")

Regarding claim 10, Henderson, Pasad, and Coccaro fail to explicitly disclose, however Wu teaches clustering individual call summaries of prior calls stored as an actions vector into a plurality of centroid vectors. (Wu, Par. 0042:” FIG. 2 is a diagram that includes example clusters [210, 220, 230, 240, and 250] of documents. The documents are represented by dots in FIG. 2. A k-means clustering technique can be used to generate the clusters. In particular, a number of clusters k can be selected. For example, five clusters [k=5] are shown FIG. 2. The clusters 210, 220, 230, 240, and 250 can be randomly generated. In particular, each document can be randomly assigned to a cluster. In some implementations, a document can be initially assigned to more than one cluster. A centroid [or cluster center] can be determined for each of the clusters 210, 220, 230, 240, and 250, as described below.”, Par. 0043:” FIG. 3 is a diagram that includes the example clusters of FIG. 2 and corresponding centroids [215, 225, 235, 245, and 255]. In some implementations, a cluster's centroid is determined by calculating a tf-idf [term frequency-inverse document frequency] vector for each of the documents in the cluster. The tf-idf vector can include features and their corresponding feature weights [e.g., tf-idf weights]. A cluster's centroid can be represented by the average of all of the tf-idf vectors that correspond to documents in the cluster.”, and Par. 0047:” The document can be assigned to the cluster that is the least distant from the document. After each of the documents are reassigned to its nearest centroid, new centroids can be calculated.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson, Pasad, and Coccaro in view of Wu to cluster individual call summaries of prior calls stored as an actions vector into a plurality of centroid vectors, in order to compare the target vector with each of the cluster vectors; selecting one or more of the one or more clusters based on the comparison, as evidence by Wu (See Par. 0007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Pasad, Coccaro, and Wu, and in further view of  Jain et al. (“An approach to text classification using dimensionality reduction and combination of classifiers”, IEEE conference Nov 2004)(herein Jain”).

Regarding claim 11, Henderson, Pasad, Coccaro, and Wu fail to explicitly disclose, however Jain teaches storing the plurality of centroid vectors as the actions matrix, wherein each row of the actions matrix corresponds to one of a plurality of available actions expressed in natural language. (Jain, Section 4:” Next the k-dimensional representation of each document [action] is obtained by projecting the document onto the space spanned by the centroid vectors. This is achieved by taking the dot product of each document vector with the centroid matrix, which is a matrix containing all the centroid vectors. Intuitively, each component of the result vector after dot product can be thought of as the distance of that document from the centroid vector under consideration. A detailed description of Concept Indexing with the relevant formulae used can be found in [5].”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson, Pasad, Coccaro, and Wu in view of Jain to store the plurality of centroid vectors as the actions matrix, wherein each row of the actions matrix corresponds to one of a plurality of available actions expressed in natural language, in order to improve the classification accuracy of a large text corpus, as evidence by Jain (See Introduction).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Pasad, and Coccaro, and in further view of Chai et al.  (CN109614471A)(herein "Chai")

Regarding claim 12, Henderson, Pasad and Coccaro fail to explicitly disclose, however Chai teaches wherein the method further comprises: prior to generating the list of proposed actions, applying a sigmoid gate function to the result to form a modified result having modified probabilities, and wherein the modified probabilities are compared to the threshold when generating the list of proposed actions. (Chai, Claim 5: … two vector matching degree evaluation module generates problems and background language material matching degree, specifically executes the following operations: 222a] the background corpus and problem respectively into two vectors by a convolutional neural network, 222b] by the inner product calculation, the obtained is converted into a numeric result, the value sigmoid function normalized to a probability value p2, it indicates that the matching degree of the news and the problem.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson, Pasad and Coccaro in view of Chai to wherein the method further comprises: prior to generating the list of proposed actions, applying a sigmoid gate function to the result to form a modified result having modified probabilities, and wherein the modified probabilities are compared to the threshold when generating the list of proposed actions, in order to update parameters so that the output is more close to the standard answer, as evidence by Chai (see Par. 0007).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Pasad, Coccaro, and Chai, and in further view of Iannone et al.  (US20150066504A1)(herein " Iannone ")

Regarding claim 14, Henderson, Pasad, Coccaro and Chai fail to explicitly disclose, however Iannone teaches displaying, on a display device, additional detail regarding an action selected from the list of proposed actions. (Iannone, claim 8:” The method of claim 6, wherein if the audio data is evaluated as non-compliant, further comprising: initiating at least one remedial action wherein the at least one remedial action is selected from operating a graphical display to present on screen guidance to a customer service agent, presenting additional information to a customer; producing an alert of a non-compliant script.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson, Pasad, Coccaro and Chai in view of Iannone to display, on a display device, additional detail regarding an action selected from the list of proposed actions, in order to provide with a plurality of scripts that are written to convey specific information to the customer, as evidence by Iannone (See Par. 0011).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Pasad, and Coccaro, and in further view of Wang_X et al.  (US20150370780A1)(herein " Wang_X ")

Regarding claim 13, Henderson, Pasad and Coccaro fail to explicitly disclose, however Wang_X teaches ordering the list of proposed actions from highest probability to lowest probability. (Wang_X, Par. 0021:” The probability of occurrence of each candidate word string in the obtained text can be determined using the generated user-specific language model. The plurality of candidate word strings can be ranked based on a probability of occurrence of each candidate word string in the obtained text. A portion of the plurality of candidate word strings can be displayed for user selection based on the ranking. A selection of a candidate word string from the displayed portion can cause the selected candidate word to be displayed in a text field.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson, Pasad and Coccaro in view of Wang_X to order the list of proposed actions from highest probability to lowest probability, in order to enable greater efficiency in determining text predictions, as evidence by Wang_X (See Par. 0030).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Pasad, and Coccaro, and in further view of Shiberg et al.  (US20220328064A1)(herein " Shiberg ")

Regarding claim 23, Henderson, Pasad and Coccaro fail to explicitly disclose, however Shiberg teaches embedding the new natural language issue statement into the issue vector embeds the new natural language issue statement into a first vector space; and the prior natural language issue statements are embedded in the first vector space. (Shiberg, Par. 0011:” “… In some embodiments, the method further comprises, prior to [b], transcribing the speech sample to generate a transcribed speech sample and generating embeddings of the transcribed speech sample using an encoder….”, and Par. 0085:” The encoder subsystem 910 can convert transcribed speech from the ASR subsystem 905 into vectors of real numbers [i.e., embeddings] in a continuous vector space. The vectors may represent individual words. Vectors that are close to each other in the vector space may represent words that are semantically similar in that such words often appear together in text or are otherwise associated with each other. The encoder subsystem 910 can use a number of different models or techniques to convert transcribed speech to vectors. For example, the encoder subsystem 910 can use an n-gram or skip-gram model, a feedforward or recurrent neural network, matrix factorization, byte pair encoding, sub-word regularization, or any combination of such models and techniques…”, and Par. 0139:” The systems described herein can be used to track a patient's progress over time, which may be referred to as longitudinal analysis. In longitudinal analysis, input speech from a current session can be supplemented with input speech from one or more past sessions to generate a prediction. The current and past speech data can be represented as vectors in a response matrix. The model can generate a prediction for each vector in the matrix. A longitudinal handler can look for any correlation between the past speech data and the current data. This may help to return more accurate predictions on the current data. “)
Since Henderson, Pasad, Coccaro and Shiberg are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique embed the new and prior natural language issue statement into the issue vector of a vector space.  One of ordinary skill in the art would have recognized that the results of the combination were predictable when using a speech recognition system, one would convert transcribed speech from an ASR system into vectors, where the prior and current utterance can be embedded using the teachings of Shiberg would allow for embedding techniques which would benefit vectorization process of Henderson, Pasad, Coccaro and Shiberg. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Pasad, Coccaro, and Shiberg, and in further view of Misra et al.  (US20210224679A1)(herein "Misra")

Regarding claim 24, Henderson, Pasad, Coccaro and Shiberg fail to explicitly disclose, however Misra teaches wherein the trained issue MLM is trained to embed new natural language issue statements into a new vector in the first vector space. (Misra, Par. 0040:” In some implementations, the advisor system may perform at least a portion of the natural language processing using a machine learning model. In this case, the advisor system may train the machine learning model with historical data [e.g., historical descriptions of problems] to enable the machine learning model to generate a problem embedding vector for the problem, as described herein. In some implementations, the advisor system may separate the historical data into a training set, a validation set, a test set, and/or the like. The training set may be utilized to train the machine learning model. The validation set may be utilized to validate results of the trained machine learning model. The test set may be utilized to test operation of the machine learning model.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson, Pasad, Coccaro and Shiberg in view of Misra to wherein the trained issue MLM is trained to embed new natural language issue statements into a new vector in the first vector space, in order to perform dimensionality reduction to reduce the historical data to a minimum feature set, thereby reducing resources, as evidence by Misra (See Par. 0040)

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Pasad, Coccaro, and Shiberg, and in further view of Rute et al.  (US10498888B1)(herein " Rute ")

Regarding claim 25, Henderson, Pasad, Coccaro and Shiberg fail to explicitly disclose, however Rute teaches the prior natural language action statements comprise call summaries; and the trained action MLM is trained to encode the call summaries in the first vector space. (Rute, Col. 4, lines 5 – 17:” In another embodiment, a vector may be generated to represent the text as a document embedding. An embedding is a vector representation of an entity that tends to place more closely related entities to be more closely located in vector space and tends to place more disparate entities farther from each other in vector space. In the case of text transcripts of phone calls [call summaries], the goal of an embedding would be to group similar text transcripts closely together in vector space. One method of generating an embedding is using the skip-gram model. In the skip-gram model, a one layer neural network is used and the weights learned by the single layer of the neural network end up being the vector representation for the embedding of the text.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson, Pasad, Coccaro and Shiberg in view of Rute to the prior natural language action statements comprise call summaries; and the trained action MLM is trained to encode the call summaries in the first vector space, in order to provide functionality such as automatically setting up and connecting calls, as evidence by Rute (See Col. 2, lines 29-30).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Pasad, Coccaro, Shiberg and Rute, and in further view of Wu

Regarding claim 26, Henderson, Pasad, Coccaro, Shiberg and Rute fail to explicitly disclose, however Wu teaches the plurality of centroid vectors represent clusters of multiple individual call summaries. (Wu, Par. 0042:” FIG. 2 is a diagram that includes example clusters [210, 220, 230, 240, and 250] of documents. The documents are represented by dots in FIG. 2. A k-means clustering technique can be used to generate the clusters. In particular, a number of clusters k can be selected. For example, five clusters [k=5] are shown FIG. 2. The clusters 210, 220, 230, 240, and 250 can be randomly generated. In particular, each document can be randomly assigned to a cluster. In some implementations, a document can be initially assigned to more than one cluster. A centroid [or cluster center] can be determined for each of the clusters 210, 220, 230, 240, and 250, as described below.”, Par. 0043:” FIG. 3 is a diagram that includes the example clusters of FIG. 2 and corresponding centroids [215, 225, 235, 245, and 255]. In some implementations, a cluster's centroid is determined by calculating a tf-idf [term frequency-inverse document frequency] vector for each of the documents in the cluster. The tf-idf vector can include features and their corresponding feature weights [e.g., tf-idf weights]. A cluster's centroid can be represented by the average of all of the tf-idf vectors that correspond to documents in the cluster.”, and Par. 0047:” The document can be assigned to the cluster that is the least distant from the document. After each of the documents are reassigned to its nearest centroid, new centroids can be calculated.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson, Pasad, Coccaro, Shiberg and Rute in view of Wu to the plurality of centroid vectors represent clusters of multiple individual call summaries, in order to compare the target vector with each of the cluster vectors; selecting one or more of the one or more clusters based on the comparison, as evidence by Wu (See Par. 0007).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Pasad, Coccaro, Shiberg, Rute and Wu, and in further view of  Bhadbhade et al. (US 9715497 B1)( herein “Bhadbhade”).

Regarding claim 27, Henderson, Pasad, Coccaro, Shiberg, Rute and Wu fail to explicitly disclose, however Bhadbhade teaches each row of the actions matrix corresponds to one of a plurality of available actions expressed in natural language. (Bhadbhade, Col. 3, lines 5 – 11: “In some implementations, the entity/action relationship matrix may be a two-dimensional matrix arranged into rows and columns. In such implementations, each row may correspond to a particular entity, and the first column of a row may include the entity for that row. Subsequent columns in a row may list the actions associated with the entity for the row.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson, Pasad, Coccaro, Shiberg, Rute and Wu in view of Bhadbhade to each row of the actions matrix corresponds to one of a plurality of available actions expressed in natural language, in order to configure to access the entity/action relationship matrix and perform further analysis of the information included, as evidence by Bhadbhade (See Col. 7, lines 29-30).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Pasad, and Coccaro, and in further view of Wu and Jain.

Regarding claim 16, Henderson, Pasad and Coccaro fail to explicitly disclose, however Wu teaches cluster the individual call summaries into a plurality of centroid vectors, and (Wu, Par. 0042:” FIG. 2 is a diagram that includes example clusters [210, 220, 230, 240, and 250] of documents. The documents are represented by dots in FIG. 2. A k-means clustering technique can be used to generate the clusters. In particular, a number of clusters k can be selected. For example, five clusters [k=5] are shown FIG. 2. The clusters 210, 220, 230, 240, and 250 can be randomly generated. In particular, each document can be randomly assigned to a cluster. In some implementations, a document can be initially assigned to more than one cluster. A centroid [or cluster center] can be determined for each of the clusters 210, 220, 230, 240, and 250, as described below.”, Par. 0043:” FIG. 3 is a diagram that includes the example clusters of FIG. 2 and corresponding centroids [215, 225, 235, 245, and 255]. In some implementations, a cluster's centroid is determined by calculating a tf-idf [term frequency-inverse document frequency] vector for each of the documents in the cluster. The tf-idf vector can include features and their corresponding feature weights [e.g., tf-idf weights]. A cluster's centroid can be represented by the average of all of the tf-idf vectors that correspond to documents in the cluster.”, and Par. 0047:” The document can be assigned to the cluster that is the least distant from the document. After each of the documents are reassigned to its nearest centroid, new centroids can be calculated.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson, Pasad and Coccaro in view of Wu to cluster the individual call summaries into a plurality of centroid vectors, in order to compare the target vector with each of the cluster vectors; selecting one or more of the one or more clusters based on the comparison, as evidence by Wu (See Par. 0007).
Henderson, Pasad, Coccaro and Wu fail to explicitly disclose, however Jain teaches store the plurality of centroid vectors as the actions matrix, wherein each row of the actions matrix corresponds to one of a plurality of available actions expressed in natural language. (Jain, Section 4:” Next the k-dimensional representation of each document [action] is obtained by projecting the document onto the space spanned by the centroid vectors. This is achieved by taking the dot product of each document vector with the centroid matrix, which is a matrix containing all the centroid vectors. Intuitively, each component of the result vector after dot product can be thought of as the distance of that document from the centroid vector under consideration. A detailed description of Concept Indexing with the relevant formulae used can be found in [5].”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson, Henderson, Pasad, Coccaro and Wu in view of Jain to store the plurality of centroid vectors as the actions matrix, wherein each row of the actions matrix corresponds to one of a plurality of available actions expressed in natural language, in order to improve the classification accuracy of a large text corpus, as evidence by Jain (See Introduction).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Pasad, and Coccaro, and in further view of Charles Wooters (US8605885B1)(herein "Wooters").

Regarding claim 17, Henderson, Pasad and Coccaro fail to explicitly disclose, however Wooters teaches receive a call from a user via a call service, and (Wooters, Col. 8, lines 31 – 35:” According to another embodiment, the present invention is directed to a system that comprises a call center configured to receive a call from a caller and telephonically connect a customer service representative to the caller, where the call comprises utterances.”)
convert speech of the user into the new natural language issue statement. (Wooters, Col. 8, lines 40 – 47:” The system further comprises an automated assistant computing device in communication with the customer service representative computer device, where the automated assistant is programmed to process the utterances and recognize speech in the utterances, determine content of the utterances [issue statement], and display information on the display of the customer service representative computer device based on the determined content.”
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson, Pasad, and Coccaro in view of Wooters to receive a call from a user via a call service, and convert speech of the user into the new natural language issue statement, in order to provide each customer who calls in with the highest quality of service within the shortest amount of time, as evidence by Wooters (See Col. 1, lines 26 -28).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Pasad, and Coccaro, and in further view of Fu et al. (US 20220238098 A1)(herein "Fu").

Regarding claim 18, Henderson, Pasad and Coccaro fail to explicitly disclose, however Fu teaches wherein the trained issue MLM comprises a deep learning neural network. (Fu, Par. 0030:” With the rapid development of a deep learning technology, a speech recognition method based on a deep neural network [DNN] has emerged, which, compared with the traditional method, has a significant improvement in recognition performance.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson, Pasad, and Coccaro in view of Fu to wherein the trained issue MLM comprises a deep learning neural network, in order to reduce the misunderstanding of the user's intention, as evidence by Fu (See Par. 0031).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Pasad, and Coccaro, and in further view of Roller et al. (US20190140995A1)(herein "Roller").

Regarding claim 19, Henderson, Pasad and Coccaro fail to explicitly disclose, however Roller teaches the user device, wherein the user device is remote from the data repository, the machine learning execution engine, and the action selection engine. (Roller, Par. 0018: “FIG. 1 illustrates an example of a system 100 for cloud computing that supports action response selection based on communication message analysis in accordance with various aspects of the present disclosure.”, and Par. 0020:”Contacts 110 [user device] may interact with the cloud client 105 in person or via phone, email, web, text messages, mail, or any other appropriate form of interaction [e.g., interactions 130-a, 130-b, 130-c, and 130-d].”, and Par. 0052:”In order to train the model, the NLP server 505 [ML]may process sets of historical data or training data, such as communication messages 510-a.”, and Par. 0057:”Labeled communication messages 510 may be stored in a labeled training data 525 database [data repository] or disk.”) Note: User devices are depicted as 110 in figure 1, ML is depicted as 505 server, and data repository shown as 525 in figure 5.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson, Pasad, and Coccaro in view of Roller to the user device, wherein the user device is remote from the data repository, the machine learning execution engine, and the action selection engine, in order to support automatic action response selection for responding to communication messages, as evidence by Roller (See Par. 0024).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Pasad, and Coccaro, and in further view of Roller and Wang_X.

Regarding claim 20, Henderson, Pasad and Coccaro fail to explicitly disclose, however Roller teaches a user input device operably connected to the user device, wherein the user input device is configured to receive user input comprising a selection of one of the list of proposed actions. (Roller, Par. 0044:” For the user to select one or more actions to perform, the user device 305 include an action indicator 345, which may display the suggested actions in a user interface of the user device 305. A user may select one or more of the displayed actions, and the user device 305 may perform the selected action [e.g., using the generated communication templates].”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson, Pasad, and Coccaro in view of Roller to a user input device operably connected to the user device, wherein the user input device is configured to receive user input comprising a selection of one of the list of proposed actions, in order to support automatic action response selection for responding to communication messages, as evidence by Roller (See Par. 0024).
Henderson, Pasad, Coccaro and Roller fail to explicitly disclose, however Wang_X teaches a display device operably connected to the user device, wherein the display device is configured to display the list of proposed actions; (Wang_X, Par. 0196:” Processing unit 1310 is further configured to display [e.g., with displaying unit 1322], via touch screen display unit 1302, a portion of the plurality of candidate word strings for selection by the user based on the ranking.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson, Pasad, Coccaro and Roller in view of Wang_X to a display device operably connected to the user device, wherein the display device is configured to display the list of proposed actions, in order to enable greater efficiency in determining text predictions, as evidence by Wang_X (See Par. 0030).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Pasad, and Coccaro, and in further view of Shiberg and Misra.

Regarding claim 21, Henderson, Pasad and Coccaro fail to explicitly disclose, however Shiberg teaches the machine learning execution engine, in being configured to embed the new natural language issue statement into the issue vector, is configured to embed the new natural language issue statement into a first vector space; the prior natural language issue statements are embedded in the first vector space; and (Shiberg, Par. 0011:” “… In some embodiments, the method further comprises, prior to [b], transcribing the speech sample to generate a transcribed speech sample and generating embeddings of the transcribed speech sample using an encoder….”, and Par. 0085:” The encoder subsystem 910 can convert transcribed speech from the ASR subsystem 905 into vectors of real numbers [i.e., embeddings] in a continuous vector space. The vectors may represent individual words. Vectors that are close to each other in the vector space may represent words that are semantically similar in that such words often appear together in text or are otherwise associated with each other. The encoder subsystem 910 can use a number of different models or techniques to convert transcribed speech to vectors. For example, the encoder subsystem 910 can use an n-gram or skip-gram model, a feedforward or recurrent neural network, matrix factorization, byte pair encoding, sub-word regularization, or any combination of such models and techniques…”, and Par. 0139:” The systems described herein can be used to track a patient's progress over time, which may be referred to as longitudinal analysis. In longitudinal analysis, input speech from a current session can be supplemented with input speech from one or more past sessions to generate a prediction. The current and past speech data can be represented as vectors in a response matrix. The model can generate a prediction for each vector in the matrix. A longitudinal handler can look for any correlation between the past speech data and the current data. This may help to return more accurate predictions on the current data. “)
Since Henderson, Pasad, Coccaro and Shiberg are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique embed the new and prior natural language issue statement into the issue vector of a vector space.  One of ordinary skill in the art would have recognized that the results of the combination were predictable when using a speech recognition system, one would convert transcribed speech from an ASR system into vectors, where the prior and current utterance can be embedded using the teachings of Shiberg would allow for embedding techniques which would benefit vectorization process of Henderson, Pasad, Coccaro and Shiberg. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Henderson, Pasad, Coccaro and Shiberg fail to explicitly disclose, however Misra teaches the trained issue MLM is trained to embed new natural language issue statements into a new vector in the first vector space. (Misra, Par. 0040:” In some implementations, the advisor system may perform at least a portion of the natural language processing using a machine learning model. In this case, the advisor system may train the machine learning model with historical data [e.g., historical descriptions of problems] to enable the machine learning model to generate a problem embedding vector for the problem, as described herein. In some implementations, the advisor system may separate the historical data into a training set, a validation set, a test set, and/or the like. The training set may be utilized to train the machine learning model. The validation set may be utilized to validate results of the trained machine learning model. The test set may be utilized to test operation of the machine learning model.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson, Pasad, Coccaro and Shiberg in view of Misra to the trained issue MLM is trained to embed new natural language issue statements into a new vector in the first vector space, in order to perform dimensionality reduction to reduce the historical data to a minimum feature set, thereby reducing resources, as evidence by Misra (See Par. 0040).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Pasad, Coccaro, Shiberg and Misra, and in further view of Rute and Wu.

Regarding claim 22, Henderson, Pasad, Coccaro, Shiberg and Misra fail to explicitly disclose, however Rute teaches the prior natural language action statements comprise call summaries; the trained action MLM is trained to encode the call summaries in the first vector space; and (Rute, Col. 4, lines 5 – 17:” In another embodiment, a vector may be generated to represent the text as a document embedding. An embedding is a vector representation of an entity that tends to place more closely related entities to be more closely located in vector space and tends to place more disparate entities farther from each other in vector space. In the case of text transcripts of phone calls [call summaries], the goal of an embedding would be to group similar text transcripts closely together in vector space. One method of generating an embedding is using the skip-gram model. In the skip-gram model, a one layer neural network is used and the weights learned by the single layer of the neural network end up being the vector representation for the embedding of the text.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson, Pasad, Coccaro, Shiberg and Misra in view of Rute to the prior natural language action statements comprise call summaries; the trained action MLM is trained to encode the call summaries in the first vector space, in order to provide functionality such as automatically setting up and connecting calls, as evidence by Rute (See Col. 2, lines 29-30).
Henderson, Pasad, Coccaro, Shiberg, Misra and Rute fail to explicitly disclose, however Wu teaches the plurality of centroid vectors represent clusters of multiple individual call summaries. (Wu, Par. 0042:” FIG. 2 is a diagram that includes example clusters [210, 220, 230, 240, and 250] of documents. The documents are represented by dots in FIG. 2. A k-means clustering technique can be used to generate the clusters. In particular, a number of clusters k can be selected. For example, five clusters [k=5] are shown FIG. 2. The clusters 210, 220, 230, 240, and 250 can be randomly generated. In particular, each document can be randomly assigned to a cluster. In some implementations, a document can be initially assigned to more than one cluster. A centroid [or cluster center] can be determined for each of the clusters 210, 220, 230, 240, and 250, as described below.”, Par. 0043:” FIG. 3 is a diagram that includes the example clusters of FIG. 2 and corresponding centroids [215, 225, 235, 245, and 255]. In some implementations, a cluster's centroid is determined by calculating a tf-idf [term frequency-inverse document frequency] vector for each of the documents in the cluster. The tf-idf vector can include features and their corresponding feature weights [e.g., tf-idf weights]. A cluster's centroid can be represented by the average of all of the tf-idf vectors that correspond to documents in the cluster.”, and Par. 0047:” The document can be assigned to the cluster that is the least distant from the document. After each of the documents are reassigned to its nearest centroid, new centroids can be calculated.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henderson, Pasad, Coccaro, Shiberg, Misra and Rute in view of Wu to the plurality of centroid vectors represent clusters of multiple individual call summaries, in order to compare the target vector with each of the cluster vectors; selecting one or more of the one or more clusters based on the comparison, as evidence by Wu (See Par. 0007).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Roberts et al. (US-20190019197A1) teaches Par. 0024:” In some implementations, a single mathematical model may be used. For example, the single mathematical model may process the feature vector and output a vector of length N, where each element of the vector corresponds to a possible problem or an action to be taken to resolve a problem, and each element of the vector contains a score indicating how likely it is that the corresponding problem is present. For example, the output vector may contain elements corresponding to “reset modem”; “replace modem”; “check connection from telephone pole to house”; and so forth. An action may be selected using the output vector, such as selecting an action having a highest score. After selection of an action, the decision to dispatch a technician may be based on the selected action. For example, some actions may require a technician to be dispatched (e.g., “check connection from telephone pole to house”) and some actions may not need a technician (e.g., “reset modem”).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARIOUSH AGAHI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656